

December 18, 2009


VIA TELECOPY


Greenwood Financial Inc.
c/o Orleans Homebuilders, Inc.
3333 Street Road
Bensalem, Pennsylvania 19020
Attention: Garry P. Herdler


Re:
Second Amended and Restated Revolving Credit Loan Agreement dated as of
September 30, 2008 (as amended, the “Agreement”) by and among Greenwood
Financial Inc. (“Master Borrower”), the entities identified on Schedule “A”
attached hereto (together with the Master Borrower, the “Borrowers”), Orleans
Homebuilders, Inc. (the “Guarantor”, and together with the Borrowers, the
“Obligors”), the Lenders that are parties hereto (the “Lenders”), and Wachovia
Bank, National Association, as Agent for the Lenders (“Agent”).



Dear Mr. Herdler:
 
Please refer to the Agreement and to that certain Amendment Extension Letter
dated October 30, 2009 from the Agent and agreed to and accepted by the Lenders
and Obligors (the “First Amendment Extension Letter”).  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement and the First Amendment Extension Letter as applicable. This letter
shall be referred to as the “Second Amendment Extension Letter”.
 
1.           Requests by Obligors.
 
A.           As set forth in the First Amendment Extension Letter, the Obligors
notified the Agent and Lenders that the Anticipated Events of Default were
predicted to occur under the Agreement and requested that the Lenders waive the
Anticipated Events of Default for a limited period of time.  In addition to the
Anticipated Events of Default, the Obligors have notified Agent that they
anticipate that the following Events of Default will occur: (i) under Sections
9.1 and 9.2 of the Agreement on December 20, 2009 as a result of the anticipated
inability of the Obligors to repay and satisfy all obligations of the Obligors
under the Agreement and other Loan Documents and cash collateralize the Issuer’s
maximum liability under all outstanding Letters of Credit on the Maturity Date
as required under Section 2.3.1.1, 2.3.2.1 and 2.1.4.3 of the Agreement (the
“Anticipated Maturity Date Default”), (ii) under Section 9.1 of the Agreement as
a result of the anticipated failure of the Obligors to pay the second additional
fee (the “Second Additional Fee”) on December 20, 2009 as required under Section
2.6.5 of the Agreement (the “Second Fee Payment Default”), (iii) under Section
9.11 of the Agreement as a result of the anticipated failure of the Obligors to
make interest payments under the OHI Financing Subordinated Debt (the “OHI
Subordinated Debt Default”), and (iv) under Section 9.3 of the Agreement as a
result of the possible insolvency of the Obligors and the possible inability of
the Obligors to pay their debts as they mature (the “Solvency Default”).  The
definition “Anticipated Events of Default” shall be deemed to include the
Anticipated Maturity Date Default, the Second Fee Payment Default, the OHI
Subordinated Debt Default and the Solvency Default.  Notwithstanding anything
herein to the contrary, the Second Additional Fee will be fully earned on
December 20, 2009.

 
 

--------------------------------------------------------------------------------

 

B.           Pursuant to the terms and conditions set forth in the First
Amendment Extension Letter, the Agent and the Lenders temporarily waived the
Anticipated Events of Default through and including November 30, 2009 (unless
otherwise extended by Agent pursuant to Section 2B of this First Amendment
Extension Letter).
 
C.           Pursuant to that certain letter dated December 4, 2009 and
effective November 30, 2009, the Agent extended the Amendment Extension Period
until December 20, 2009.
 
D.           The Agent and Obligors have engaged in good faith discussions
relating to the terms upon which the Agent and Lenders would consider amending
and restating the Agreement and waiving the Anticipated Events of Default (the
“Amendment Terms”).  Neither the  Lenders nor Agent have approved the Amendment
Terms and have no obligation to do so. The final terms of an amendment to the
Agreement, if ultimately agreed to by the Lenders and Agent, may contain terms
which are not specifically addressed in the current Amendment Terms. If no
amendment to the Agreement is entered into by the end of the Extension Period,
then the Limited Wavier and Amendment Extension (defined below) set forth herein
shall expire at that time in accordance with Section 2B herein.
 
E.           The Obligors have requested that the Agent and the Lenders further
extend the Amendment Extension Period in order to give the parties additional
time to conduct additional due diligence, obtain the necessary approvals and
document the Amendment Terms.
 
2.           Limited Waiver and Amendment Extension.


A.           Subject to the terms and conditions set forth herein, the Agent and
the Lenders agree to temporarily waive the Anticipated Events of Default (the
“Limited Waiver and Amendment Extension”), at all times from the period (such
period being the “Amendment Extension Period”) commencing on the date hereof
through and including January 29, 2010 (unless otherwise extended by Agent
pursuant to Section 2B of this Second Amendment Extension Letter), provided that
such Limited Waiver and Amendment Extension shall end on the date when one or
more of the events described in this Section 2A occurs:


(i)           A creditor of any Obligor exercises or commences any enforcement
action against any Obligor (including, without limitation, the acceleration of
any OHI Financing Subordinated Debt) as a result of OHI Financing Inc.’s failure
to make interest payments or any other default under the OHI Financing
Subordinated Debt;


(ii)          One or more of the Lenders notifies the Agent that it is unwilling
or unable to consent to the Amendment Terms and in the reasonable judgment of
Agent, the Obligors and such Lender(s) will be unable to reach a mutual
agreement within a reasonable period of time;

 
2

--------------------------------------------------------------------------------

 

(iii)        The making of any bonus payments, incentive payments or any other
similar payment by Guarantor or its Affiliates to any officer, director,
employee or affiliate (other than commission or construction bonus payments to
field personnel in the ordinary course of business) during the Amendment
Extension Period;


(iv)        If any Notice of Borrowing for general working capital and corporate
purposes fails to provide sufficient detail of the intended use of such advance
or if such use is not deemed satisfactory to Agent but such payment is made over
Agent’s objection;


(v)         If Obligors fail to deliver Financial Statements to Agent on the
next Business Day after filing same with the Securities and Exchange Commission;


(vi)        Failure to deliver to Agent any and all offers made to purchase the
Obligors or their assets outside the ordinary course of business;


(vii)       Any Obligor shall commence construction on any Units for which there
is not a Qualifying Agreement of Sale without the prior written consent of the
Agent;


(viii)      Purchase of any Real Estate, Lots or Units by any Obligor without
the prior written consent of the Agent;


(ix)         Failure of Guarantor and its subsidiaries (such subsidiaries who
are not Obligors, “Pledgors”) to maintain all deposit accounts and securities
accounts (the “Controlled Accounts”) subject to a security interest and control
agreements in favor of Agent; provided that Controlled Accounts shall not
include (x) escrow, trust, customer deposit, payroll or similar accounts, or any
funds held in such accounts, (the “Customer Accounts”), (y)  accounts that are
restricted by legal or regulatory requirements from being pledged, or any funds
held in such accounts, (“Regulated Accounts”) and (z) certain accounts together
with any successor accounts agreed to by Agent, or any funds held in such
accounts, with an aggregate value not to exceed $7,500,000 (the “Other
Accounts”), in each case listed in perfection certificate delivered pursuant to
Section 4A(viii) hereof (the Customer Accounts, Regulated Accounts and the Other
Accounts, collectively, the “Excluded Accounts”);


(x)          Failure of the report delivered by Obligors pursuant to Section
6.1.4 of the Agreement to list the balances of Cash and Cash Equivalents in all
Excluded Accounts for each day of the previous week;


(xi)         If Guarantor holds and/or own Cash and Cash Equivalents (including
without limitation the Controlled Accounts and the Excluded Accounts) determined
on a consolidated basis in an amount in excess of $12,000,000 with respect to
unrestricted Cash and Cash Equivalents; provided that Guarantor may hold and/or
own Cash or Cash Equivalents in excess of $12,000,000 on a consolidated basis
for no longer than two (2) consecutive Business Days so long as Borrowers reduce
such amount during such period by repaying the Loans or otherwise reducing such
amount in a manner permitted by the Agreement;


(xii)        If Obligors file an amendment to any federal tax return claiming a
tax refund with respect to the current net operating loss carryback law, without
(x) concurrently filing any and all forms required by Agent, so that the
proceeds of any such refund to which the Obligors may be entitled is delivered
directly to Agent on behalf of the Lenders (in connection with its security
interest in such federal tax refund) and made payable to Agent for the ratable
benefit of Lenders, and (y) obtaining prior written approval of Agent of such
filing and forms; and


 
3

--------------------------------------------------------------------------------

 

(xiii)       The occurrence of any other Event of Default (that is, any Event of
Default caused by or resulting from something other than the Anticipated Events
of Default) under the Agreement or under any of the other Loan Documents.


B.           At the end of the Amendment Extension Period, the Limited Waiver
and Amendment Extension shall terminate and the Anticipated Events of Default
shall, effective as of the end of the Amendment Extension Period, immediately
constitute Events of Default under Article IX under the Agreement without the
requirement of further notice or an opportunity to cure, and Agent and Lenders
shall be entitled to immediately exercise all of their respective rights and
remedies under the Loan Documents and applicable law.  Notwithstanding the
foregoing, so long as no Event of Default has occurred other than the
Anticipated Events of Default and on or prior to January 29, 2010 the Obligors
have obtained all necessary approvals and consents and Obligors and Agent have
satisfactorily documented the Amendment Terms, the Amendment Extension Period
may be extended by Agent with respect to the Anticipated Events of Default
through February 12, 2010 upon written notice to Master Borrower; provided that
any extension of the Amendment Extension Period shall not be deemed a final
approval of any amendment and restatement of the Credit Agreement by Agent or
any Lender.


C.           Without limiting the generality of the provisions of subsection
11.10 of the Agreement, the waiver set forth herein shall be limited precisely
as written and relates solely to the noncompliance by Obligors with the
provisions of the Agreement set forth in Section 1A, 1B and 1C of the First
Amendment Extension Letter and Section 1A of this Second Amendment Extension
Letter in the manner and to the extent described on or prior to the date on
which the Amendment Extension Period terminates, and nothing in this Second
Amendment Extension Letter shall be deemed to:


(i)           constitute a waiver of (x) any Event of Default or noncompliance
by the Obligors with respect to the provisions of the Agreement other than the
Anticipated Events of Default or (y) compliance by the Obligors with respect to
any other term, provision or condition of the Agreement (including, without
limitation, violations or breaches of the Agreement that are similar in nature
to those included in Anticipated Events of Default but cover different time
periods) or any other Loan Document; or


(ii)          prejudice any right or remedy that Agent or any Lender may now
have or may have in the future under or in connection with the Agreement or any
other Loan Document (except to the extent such right or remedy was based upon
existing defaults or Anticipated Events of Default that have been temporarily
waived after giving effect to this Second Amendment Extension Letter).


 
4

--------------------------------------------------------------------------------

 

3.            Borrowing Base, No Swing Line Loans, Subordinated Debt,
Continuation of Lending


A.           During the Amendment Extension Period and as a result of giving
effect to the Limited Waiver and Amendment Extension, the Borrowing Base and
Borrowing Base Availability calculations as shown on the Borrowing Base
Certificates delivered on or after October 30, 2009 will be made using the
modifications to the definition of Borrowing Base Availability and Article III
of the Agreement pursuant to the Third Amendment notwithstanding that such
modifications, by their terms, are otherwise no longer
effective.  Notwithstanding the foregoing or anything contained in the Agreement
to the contrary, during the Amendment Extension Period, Borrowing Base
Availability shall be reduced dollar for dollar by the aggregate amount of
liability relating to any outstanding Letters of Credit or Tri-Party Agreement
for which a draw request has been made as of the date of such draw request and
(without duplication) by any payments made as a result of a drawing under a
Letter of Credit or Tri-Party Agreement that have not yet become Loans as of the
date of such payment.


B.           On and after the date hereof: (i) the definition of “Collateral”
shall be deemed to include the deposit accounts and securities accounts pledged
to Agent pursuant to the security agreement delivered pursuant to Section 4A(ix)
of this Second Amendment Extension Letter; (ii) the definition of “Security
Agreement” shall be deemed to include the security agreement delivered pursuant
to Section 4A(ix) of this Second Amendment Extension Letter; and (iii)
“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, trust, limited liability company, association, Joint Venture or
other business entity of which more than 50% of the total voting power of shares
of stock or other ownership interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the members of the Governing Body
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof.


C.           Solely with respect to the Consolidated Tangible Net Worth Covenant
contained in Section 8.2 of the Agreement, the Obligors may make certifications
(i) and (ii) in any Notice of Borrowing delivered during the Amendment Extension
Period without giving effect to the accrual of the First Additional Fee and
Second Additional Fee, and the Loans and the cash collateralization of Letters
of Credit as of the Maturity Date.


D.           During the Amendment Extension Period, (i) Borrowers shall not
deliver and Swing Line Lender shall not accept any Notice of Borrowing for a
Swing Line Loan, and (ii) there shall be no borrowings under any Swing Line
Loan.


E.           The Obligors hereby request, and Agent, Issuer and Lenders hereby
agree, that Letters of Credit may be extended to February 26, 2010 pursuant to
the terms of the Agreement other than the requirement on the part of the
Borrowers to post cash collateral under Section 2.1.4.3 of the Agreement;
provided that Borrowers must continue to post cash collateral for any Defaulting
Lender’s share of each such Letter of Credit pursuant to Section 2.1.4.4 of the
Agreement.


 
5

--------------------------------------------------------------------------------

 

F.           Terms used in this Section 3F shall have the meanings ascribed to
such terms in the Consent.  Each Lender signatory hereto hereby consents to the
Exchange I Transaction; provided that (i) the modifications to the terms of the
Existing Indenture I Documents are substantially similar to, and not less
favorable to the Obligors and Lenders than, the modifications made to the
Existing Indenture II Documents in the Exchange II Transaction, as determined by
Agent, including without limitation substantially similar covenants, events of
default, interest rates, proportional principal increase, redemption provisions,
subordination provisions, maturity date, transaction fees and other material
terms, (ii) the Exchange I Transaction is consummated during the Amendment
Extension Period (as may be extended by Agent pursuant to Section 2B of this
Amendment Extension Letter), (iii) the documentation for the Exchange I
Transaction shall be in form and substance satisfactory to Agent, and (iv) no
Event of Default or any condition or event that, after notice or lapse of time
or both, would constitute an Event of Default (other than the Anticipated Events
of Default) has occurred and is continuing as of the effective date of the
Exchange I Transaction, which condition shall be evidenced by a certificate
delivered by Obligors to Agent dated as of the effective date of the Exchange I
Transaction certifying the same.  Each Lender signatory hereto further consents
and agrees that the Debt created or incurred pursuant to the Exchange I
Transaction (including the guaranty thereof by Guarantor) shall constitute OHI
Financing Subordinated Debt and that the guaranty of such debt by Guarantor as
provided in the Exchange I Documents shall constitute Permitted Debt.


G.           Notwithstanding anything to the contrary in Section 2 of the
Agreement, (i) Lenders shall continue to extend to Borrowers the Line of Credit
and (ii) the Unused Fee shall continue to accrue, in each case after the
Maturity Date and during the Amendment Extension Period, subject to the other
terms of the Agreement and this Second Amendment Extension Letter.


4.           Conditions Precedent.  The Limited Waiver shall become effective,
as of the date hereof and as provided herein, only upon the satisfaction of all
of the following conditions precedent to the satisfaction of the Agent (the date
of satisfaction of such conditions being referred to herein as the “Effective
Date”):


A.           On or before the Effective Date, Obligors shall deliver to Agent
the following, each in form and substance satisfactory to the Agent and, unless
otherwise noted, dated the Effective Date:


(i)           A certificate, dated as of the Effective Date of the respective
Secretary, general partner, manager or members of each Borrower, Guarantor and
Pledgor, certifying either Organizational Documents of such entity attached to
such certificate or that there have been no changes to its respective
Organizational Documents delivered to Lenders on September 30, 2008;


(ii)          Certified copies of all corporate, limited partnership and limited
liability company action (as appropriate) taken by Borrowers, Guarantor and
Pledgors, including resolutions of their respective Boards of Directors,
authorizing the execution, delivery and performance of this Amendment Extension
Letter, certified as of the Effective Date;


(iii)         An incumbency and signature certificate (dated as the date of this
Agreement) of the Secretaries, general partners, managers or members (as
appropriate) of each Borrower, Guarantor and Pledgor, certifying the names and
true signatures of the officers or other authorized Persons of such Borrower,
Guarantor and Pledgor authorized to sign this Amendment Extension Letter;


 
6

--------------------------------------------------------------------------------

 

(iv)        Signature pages of this Amendment Extension Letter executed by each
Obligor;


(v)         All due diligence items requested by or on behalf of Agent and its
advisors, including without limitation a consolidating balance sheet for
Guarantor and its Affiliates, updated company models reflecting implementation
of the current Amendment Terms, letter of credit analysis, and any other
diligence item reasonably requested by or on behalf of Agent or its advisors;


(vi)        a per Unit budget for operations relating to Discontinued Assets (as
contemplated by the Amendment Terms) and Continuing Assets (as contemplated by
the Amendment Terms), including a line item for payments, if any, on account of
agreements between the Borrowers and their existing trade creditors providing
for discounted cash payments on existing trade debt;


(vii)       evidence of Obligors’ filing of an amendment to Obligors’ 2008
federal tax return claiming a tax refund with respect to the current net
operating loss carryback law, concurrently filed with any forms required by
Agent, so that the proceeds of any such refund to which the Obligors may be
entitled is delivered directly to Agent on behalf of the Lenders (in connection
with its security interest in such federal tax refund) and made payable to Agent
for the ratable benefit of Lenders;


(viii)      an executed perfection certificate for each Obligor and Pledgor,
with complete schedules attached thereto;


(ix)         executed (by each owner of a Controlled Account as well as the
institution where such Controlled Account is located, as applicable) security
agreements, deposit account control agreements and securities account control
agreements creating a valid and perfected security interest in favor of  the
Agent for the ratable benefit of the Lenders in all Controlled Accounts; and


 
7

--------------------------------------------------------------------------------

 

(x)          the Obligors shall have caused the Other Accounts and the funds
therein, including the proceeds of any sale of the funds therein, to be
transferred to one or more Affiliates of Agent (whereupon they shall continue to
constitute Other Accounts for the purposes hereof); provided that (1) by virtue
of such action by the Obligors, the Agent and Lenders shall not acquire any
right or interest in or to the Other Accounts, whether by way of security
interest, pledge, lien, encumbrance, right of set-off or other right created by
contract, statute, common law, equity or otherwise (other than any right
acquired by way of contract between Wachovia Bank, N.A. or its Affiliates and
the owner of such Other Accounts arising as a result of Wachovia Bank, N.A. or
its Affiliates or their successors in interest holding such Other Accounts as
custodian or depository institution), and explicitly waive any such right or
interest that Agent or Lenders could acquire in the Other Accounts, whether or
not there exists at the time, or any time, an Event of Default; and (2) the
Obligors shall have the unfettered right to take, in their sole discretion, any
and all actions with respect to the assets in the Other Accounts, including,
without limitation, the payment or transfer thereof to any Person or Persons
whatsoever, whether or not there exists at the time, or any time, an Event of
Default; provided that (i) Obligors shall not deposit any additional funds in
the Other Accounts after the date hereof, even if Obligors have used or depleted
the funds in the Other Accounts, (ii) the Obligors shall not transfer the funds
in the Other Accounts to any account not located at Agent or an Affiliate of
Agent; (iii) notwithstanding the foregoing clauses (1) and (2) of this Section
4A(x), the Agent and Lenders have not waived, and this Section 4A(x) shall not
constitute a waiver of, any rights the Agent or Lenders would have under the
Agreement if the Other Accounts were held by a third party custodian and not by
Agent, an Affiliate of Agent, any of the Lenders, including without limitation
as creditors of the Obligors to seek to obtain a judgment against the owners of
the Other Accounts after an Event of Default and in connection therewith to
garnish the Other Accounts, and (iv) notwithstanding anything to the contrary in
this Section 4A(x), Obligors agree that any amendment to the Agreement that
extends the Maturity Date in accordance with the term sheet containing the
Amendment Terms shall require security agreements, deposit account control
agreements and securities account control agreements creating a valid and
perfected security interest in favor of  the Agent for the ratable benefit of
the Lenders in all Other Accounts.


B.           Lenders shall have executed this Amendment Extension Letter.


C.           On or before the Effective Date, all corporate and other
proceedings taken or to be taken by any Obligor or Pledgor in connection with
the transactions contemplated hereby and all documents incidental thereto not
previously found acceptable by Agent, acting on behalf of Lenders, and its
counsel shall be satisfactory in form and substance to Agent and such counsel,
and Agent and such counsel shall have received all such counterpart originals or
certified copies of such documents as Agent may reasonably request.


D.           Borrowers shall have paid (i) to Agent, all of Agent’s outstanding
expenses under the Loan Documents, including inspection and appraisal costs,
(ii) to Reed Smith LLP and Schnader Harrison Segal and Lewis LLP, counsel to
Agent, all fees and expenses invoiced through the date hereof; and (iii) to
Capstone Advisory Group LLC, financial advisor to the Agent, all fees and
expenses invoiced through the date hereof.


E.           Satisfaction of the conditions set forth in this Section 4 shall be
evidenced by the delivery by Agent to Master Borrower of executed signatures
pages for the Agent and Requisite Lenders.


5.           Release.  Each of the Obligors, on behalf of itself and any person
or entity claiming by, under or through it, hereby unconditionally remises,
releases and forever discharges the Agent and the Lenders, and their respective
past and present officers, directors, shareholders, agents, parent corporation,
members, subsidiaries, affiliates, trustees, administrators, attorneys,
predecessors, and successors and assigns, of and from any and all manner of
actions, causes of action, suits, debts, dues, accounts, claims, counterclaims,
crossclaims, defenses and/or demands whatsoever, including claims for
contribution and/or indemnity, whether now known or unknown, past or present,
asserted or unasserted, contingent or liquidated, at law or in equity, or
resulting from any assignment, if any, which any of the Obligors ever had, now
have, or may have against the Agent or the Lenders, for or by reason of any
cause, matter or thing whatsoever, arising from the beginning of time to the
date of execution of this Amendment Extension Letter relating to or arising from
the Agreement, the Loan Documents, and/or the lending or any other banking
relationship between any of the Obligors and the Agent and the Lenders.

 
8

--------------------------------------------------------------------------------

 


6.           Representations.  In order to induce Lenders to enter into this
Amendment Extension Letter and to grant the Limited Waiver in the manner
provided herein, each Obligor represents and warrants to each Lender that the
following statements are true, correct and complete:


A.           Acknowledgement of Indebtedness.  (i) Absent the Limited Waiver set
forth herein, the Anticipated Events of Default would be likely to occur and, if
any Anticipated Event of Default were to occur, the Obligors would not likely be
able to cure it and such Anticipated Event of Default would continue to exist;
(ii) the Indebtedness are valid and enforceable against Obligors; and (iii)
neither Lenders nor Agent has unconditionally waived in any respect any or all
of such Anticipated Events of Default or its respective rights and remedies with
respect thereto except as specifically set forth herein, and but for the Limited
Waiver, Obligors have no defenses whatsoever to the exercise of any rights and
remedies by Agent or Lenders, and each Obligor waives any and all further
notice, presentment, notice of dishonor or demand with respect to the same.


B.           Corporate Power and Authority.  Each Obligor has all requisite
power and authority to enter into this Amendment Extension Letter and to carry
out the transactions contemplated by, and perform its obligations under, the
Agreement as temporarily modified by this Second Amendment Extension Letter (the
“Amended Agreement”).


C.           Authorization of Agreements.  The execution and delivery of this
Amendment Extension Letter and the performance of the Amended Agreement have
been duly authorized by all necessary corporate, partnership or limited
liability company action, as appropriate, on the part of each Obligor.


D.           No Conflict.  The execution and delivery by each Obligor of this
Amendment Extension Letter and the performance by each Obligor of the Amended
Agreement do not and will not (i) require any consent or approval of the
shareholders, partners or members of any such entity not already obtained; (ii)
contravene such entity’s Organizational Documents; (iii) violate any provision
of or cause or result in a breach of or constitute a default under any law,
rule, regulation (including, without limitation, Regulation U of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination, or award presently in effect having applicability to such
entity; (iv) cause or result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other agreement, lease, or
instrument to which such entity is a party or by which it or its properties may
be bound or affected; (v) cause or result in or require the creation or
imposition of any Lien upon or with respect to any of the properties now owned
or hereafter acquired by such Obligor except as contemplated by this Amendment
Extension Letter; or (vi) violate any provision of any indenture, agreement, or
other instrument to which any Borrower, Guarantor, or any of their respective
properties or assets are bound, and will not be in conflict with, result in a
breach of, or constitute (with due notice and/or lapse of time) a default under
any such indenture, agreement, or other instrument, or result in the creation or
imposition of any lien, charge, or encumbrance of any nature whatsoever upon any
of said properties or assets.

 
9

--------------------------------------------------------------------------------

 


E.           Governmental Consents.  The execution and delivery by each Obligor
of this Amendment Extension Letter and the performance by each Obligor of the
Amended Agreement do not and will not require any authorization, consent,
approval, license or exemption of, or any registration, qualification,
designation, declaration or a filing with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
except as have been obtained.


F.           Binding Obligation.  This Amendment Extension Letter has been duly
executed and delivered by each Obligor and this Amendment Extension Letter and
the Amended Agreement are the legally valid and binding obligations of such
Obligor, enforceable against such Obligor in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally.


G.           Incorporation of Representations and Warranties From Loan
Documents.  After giving effect to the Limited Waiver, the representations and
warranties contained in each Loan Document are and will be true, correct and
complete in all material respects on and as of the Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.


H.           Absence of Default.  After giving effect to the Limited Waiver, no
event has occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment Extension Letter that would
constitute an Event of Default.


7.           No Impairment.  Except as to the Limited Waiver contained herein,
nothing contained in this Amendment Extension Letter shall serve as a waiver of
any right of the Agent or the Lenders, a waiver or cure of any defaults under
the Agreement or the other Loan Documents, a modification or novation of the
Indebtedness or the documentation therefor, or an agreement or commitment by the
Agent or the Lenders to extend or otherwise modify the Indebtedness.


8.           Termination of Limited Waiver.  Failure of any of the Obligors or
Pledgors to satisfy any of the terms or conditions in this Amendment Extension
Letter shall, immediately and without further notice or opportunity to cure,
terminate the Limited Waiver, end the Waiver Period, and constitute an Event of
Default under Article IX of the Agreement as of the date of such failure, and
the Agent and the Lenders shall be entitled to immediately exercise all of their
respective rights and remedies under the Loan Documents and applicable law.


 
10

--------------------------------------------------------------------------------

 


9.           Miscellaneous.
 
A.           Headings.  The headings and underscoring of articles, sections and
clauses and the naming of any document or defined term, including this Amendment
Extension Letter, have been included herein for convenience only and shall not
be considered in interpreting this Amendment Extension Letter.
 
B.           Governing Law.  This Amendment Extension Letter shall be construed
in accordance with and governed by the internal laws of the Commonwealth of
Pennsylvania.
 
C.           Integration.  This Amendment Extension Letter constitutes the sole
agreement of the parties with respect to the subject matter hereof and thereof
and supersedes all oral negotiations and prior writings with respect to the
subject matter hereof and thereof.
 
D.           Severability of Provisions.  Any provision of this Amendment
Extension Letter that is held to be inoperative, unenforceable, void or invalid
in any jurisdiction shall, as to that jurisdiction, be ineffective,
unenforceable, void or invalid without affecting the remaining provisions in
that jurisdiction or the operation, enforceability or validity of that provision
in any other jurisdiction, and to this end the provisions of this Amendment
Extension Letter are declared to be severable.
 
E.           Fees and Expenses.  Company acknowledges that all costs, fees and
expenses as described in Section 13.15 of the Agreement incurred by Agent and
its counsel with respect to this Amendment Extension Letter and the documents
and transactions contemplated hereby shall be for the account of Borrowers.
 
F.           No Third-Party Beneficiaries.  Notwithstanding anything to the
contrary contained herein, no provision of this Amendment Extension Letter is
intended to benefit any party other than the signatories hereto nor shall any
such provision be enforceable by any other party.
 
G.           Counterparts.  This Amendment Extension Letter may be executed in
any number of counterparts and by the different parties on separate counterparts
and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Amendment Extension
Letter.  Any facsimiled, electronically transmitted, or photocopied signatures
hereto shall be deemed original signatures hereto, all of which shall be equally
valid.
 
[Signature Pages Follow]

 
11

--------------------------------------------------------------------------------

 



 
Sincerely,
     
Wachovia Bank, National Association,
 
as Agent
     
By:
/s/ Nathan R. Rantala      Nathan R. Rantala, Director 

 
(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 


ACCEPTED AND AGREED TO:

 
Master Borrower:
Greenwood Financial Inc., a Delaware corporation
       
By:
/s/ Lawrence J. Dugan     
Name:   Lawrence J. Dugan
   
Title:    Vice President
     
Corporate Borrowers:
OHB Homes, Inc.
 
Orleans Corporation
 
Orleans Corporation of New Jersey
 
Orleans Construction Corp.
 
Parker & Lancaster Corporation
 
Parker & Orleans Homebuilders, Inc.
 
Sharp Road Farms, Inc.
       
By:
/s/ Lawrence J. Dugan     
Name:   Lawrence J. Dugan
   
Title:     Vice President



[Borrowers’ signatures continued on the following page]


(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 


Limited Liability Company
 
Borrowers:
   
Masterpiece Homes, LLC
 
OPCNC, LLC
 
Orleans at Bordentown, LLC
 
Orleans at Cooks Bridge, LLC
 
Orleans at Covington Manor, LLC
 
Orleans at Crofton Chase, LLC
 
Orleans at East Greenwich, LLC
 
Orleans at Elk Township, LLC
 
Orleans at Evesham, LLC
 
Orleans at Hamilton, LLC
 
Orleans at Harrison, LLC
 
Orleans at Hidden Creek, LLC
 
Orleans at Jennings Mill, LLC
 
Orleans at Lambertville, LLC
 
Orleans at Lyons Gate, LLC
 
Orleans at Mansfield, LLC
 
Orleans at Maple Glen, LLC
 
Orleans at Meadow Glen, LLC
 
Orleans at Millstone, LLC
 
Orleans at Millstone River Preserve, LLC
 
Orleans at Moorestown, LLC
 
Orleans at Tabernacle, LLC
 
Orleans at Upper Freehold, LLC
 
Orleans at Wallkill, LLC
 
Orleans at Westampton Woods, LLC
 
Orleans at Woolwich, LLC
 
Orleans Arizona Realty, LLC
 
Orleans DK, LLC
 
Parker Lancaster, Tidewater, L.L.C.
 
Wheatley Meadows Associates, LLC
     
By:
/s/ Lawrence J. Dugan     
Lawrence J. Dugan
   
Vice President



[Borrowers’ signatures continued on the following page]


(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 


Limited Partnership
 
Borrowers:
Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)
 
Orleans at Falls, LP
 
Orleans at Limerick, LP
 
Orleans at Lower Salford, LP
 
Orleans at Thornbury, L.P.
 
Orleans at Upper Saucon, L.P.
 
Orleans at Upper Uwchlan, LP
 
Orleans at West Bradford, LP
 
Orleans at West Vincent, LP
 
Orleans at Windsor Square, LP
 
Orleans at Wrightstown, LP
 
Stock Grange, LP
     
By:
OHI PA GP, LLC, sole General Partner
           
By:
/s/ Lawrence J. Dugan
     
Lawrence J. Dugan
Vice President
                 
Orleans RHIL, LP
 
Realen Homes, L.P.
 
By:
RHGP, LLC, sole General Partner
   
By:
Orleans Homebuilders, Inc.,
     
Authorized Member
               
By:
/s/ Garry P. Herdler         
Garry P. Herdler, Executive
       
Vice President &
       
Chief Financial Officer
         
Guarantor:
Orleans Homebuilders, Inc., a Delaware corporation
         
By:
/s/ Garry P. Herdler       
Garry P. Herdler, Executive
   
Vice President &
   
Chief Financial Officer



(Signature Page to Limited Waiver)
 

--------------------------------------------------------------------------------


 

 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
     
WACHOVIA BANK,
 
NATIONAL ASSOCIATION
     
By:
/s/ Nathan R. Rantala     
Nathan R. Rantala, Director



(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 



 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
     
BANK OF AMERICA, N.A.
     
By:
/s/ John A. Mc Donald     
Name: John A. Mc Donald
   
Title:   S.V.P.

 
(Signature Page to Limited Waiver)


--------------------------------------------------------------------------------


 

 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
       
SOVEREIGN BANK
       
By:
/s/ Richard M. Quinn     
Name: Richard M. Quinn
   
Title:   Senior Vice President

 
(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 



 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
       
MANUFACTURERS AND TRADERS TRUST COMPANY
       
By:
/s/ Anne Brehony    
Name: Anne Brehony
   
Title:   Vice President



(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 



 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
       
PNC BANK, N.A. successor to NATIONAL CITY BANK
       
By:
/s/ Christopher Guyer     
Name: Christopher Guyer
   
Title:   Vice President

 
(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 



 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
       
FIRSTRUST BANK
       
By:
/s/ Seth Mackler     
Name: Seth Mackler
   
Title:   Senior Vice President



(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 



 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
       
COMPASS BANK, an Alabama banking corporation (successor in interest to Guaranty
Bank)
       
By:
/s/ Linda Garcia     
Name: Linda Garcia
   
Title:   Senior Vice President



(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 



 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
       
CITIZENS BANK OF PENNSYLVANIA
       
By:
/s/ Marianne E. Herbst    
Name: Marianne E. Herbst
   
Title:   Vice President

 
(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 



 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
       
TD BANK, NA, successor by merger to Commerce
Bank, N.A.
       
By:
/s/ Kendall Jones    
Name: Kendall Jones
   
Title:   VP

 
(Signature Page to Limited Waiver)
 

--------------------------------------------------------------------------------


 

 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
       
SUNTRUST BANK
       
By:
/s/ Janet R. Naifeh    
Name: SunTrust Bank
JANET R. NAIFEH
   
Title:   Senior Vice President



(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 



 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
       
REGIONS BANK, successor by merger to Amsouth Bank
       
By:
/s/ Daniel McClurkin    
Name: Daniel McClurkin
   
Title:   Vice President



(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 



 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
       
COMERICA BANK
       
By:
/s/ Laura L. Benson    
Name: Laura L. Benson
   
Title:   Vice President



(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 



 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
       
COMPASS BANK, an Alabama Banking Corporation
       
By:
/s/ Linda Garcia    
Name: Linda Garcia
   
Title:   Senior Vice President



(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 



 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
       
JPMORGAN CHASE BANK, N.A.
       
By:
/s/ Michael J. Burke    
Name: Michael J. Burke
   
Title:   SVP



(Signature Page to Limited Waiver)
 

--------------------------------------------------------------------------------


 

 
LENDER SIGNATURE PAGE TO SECOND AMENDMENT EXTENSION LETTER WITH GREENWOOD
FINANCIAL INC. AS MASTER BORROWER, DATED AS OF DECEMBER 18, 2009:
     
DEUTSCHE BANK TRUST COMPANY AMERICAS
       
By:
/s/ Keith C. Braun    
Name: Keith C. Braun
   
Title:   Managing Director

 

 
By:
/s/ D. Lazarov    
Name: D. Lazarov
   
Title:   Managing Director

 
(Signature Page to Limited Waiver)

 
 

--------------------------------------------------------------------------------

 

Schedule A  -  Schedule of Borrowers


Greenwood Financial Inc.
Masterpiece Homes, LLC
OHB Homes, Inc.
Orleans Corporation
Orleans Corporation of New Jersey
Orleans Construction Corp.
Parker & Lancaster Corporation
Parker & Orleans Homebuilders, Inc.
Sharp Road Farms, Inc.
OPCNC, LLC
Orleans at Bordentown, LLC
Orleans at Cooks Bridge, LLC
Orleans at Covington Manor, LLC
Orleans at Crofton Chase, LLC
Orleans at East Greenwich, LLC
Orleans at Elk Township, LLC
Orleans at Evesham, LLC
Orleans at Hamilton, LLC
Orleans at Harrison, LLC
Orleans at Hidden Creek, LLC
Orleans at Jennings Mill, LLC
Orleans at Lambertville, LLC
Orleans at Lyons Gate, LLC
Orleans at Mansfield, LLC
Orleans at Maple Glen, LLC
Orleans at Meadow Glen, LLC
Orleans at Millstone, LLC
Orleans at Millstone River Preserve, LLC
Orleans at Moorestown, LLC
Orleans at Tabernacle, LLC
Orleans at Upper Freehold, LLC
Orleans at Wallkill, LLC
Orleans at Westampton Woods, LLC
Orleans at Woolwich, LLC
Orleans Arizona Realty, LLC
Orleans DK, LLC
Wheatley Meadows Associates, LLC
Parker Lancaster, Tidewater, L.L.C.
Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)
Orleans at Falls, LP
Orleans at Limerick, LP
Orleans at Lower Salford, LP
Orleans at Thornbury, LP
Orleans at Upper Saucon, L.P.

 
1

--------------------------------------------------------------------------------

 

Orleans at Upper Uwchlan, LP
Orleans at West Bradford, LP
Orleans at West Vincent, LP
Orleans at Windsor Square, LP
Orleans at Wrightstown, LP
Stock Grange, LP
Orleans RHIL, LP
Realen Homes, L.P.

 
2 -

--------------------------------------------------------------------------------

 